Order filed March 4, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00904-CV
                                   ____________

                         SCWYANA SMITH, Appellant

                                         V.

  BEAR CREEK MEADOWS HOMEOWNERS ASSOCIATION, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-75442


                                     ORDER

      On February 27, 2014, appellant’s counsel, U.A. Lewis, filed a motion to
withdraw from representing appellant. The motion does not substantially comply
with Texas Rule of Appellate Procedure 6.5. In particular, the motion fails to set
out a list of current deadlines or statements that a copy of the motion was delivered
to appellant and she was notified in writing of her right to object to the motion. See
Tex. R. App. P. 6.5(a). Accordingly, we issue the following order:

      Unless U.A. Lewis files an amended or supplemental motion to correct these
deficiencies by March 17, 2014, the motion will be denied.



                                 PER CURIAM




                                        2